 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8   XOCHI QUETZAL HAENA FLORES,

 9                               Plaintiff,                  Case No. C19-315-RSM

10           v.                                              ORDER GRANTING MOTION TO
                                                             PROCEED IN FORMA PAUPERIS
11   STATE OF HAWAII, et al.,

12                               Defendants.

13

14           Plaintiff has filed an application to proceed in forma pauperis (“IFP”) in the above-

15   entitled action. (Dkt. # 1.) Plaintiff does not appear to have funds available to afford the

16   $400.00 filing fee. Accordingly, Plaintiff’s application to proceed in forma pauperis (dkt. # 1) is

17   GRANTED. Plaintiff shall note that leave to proceed as a pauper does not necessarily entitle

18   Plaintiff to a waiver of any other cost(s) of litigation.

19           The Clerk is directed to mail a copy of this Order to Plaintiff and to the Honorable

20   Ricardo S. Martinez.

21           Dated this 20th day of March, 2019.


                                                             A
22

23                                                           MICHELLE L. PETERSON
                                                             United States Magistrate Judge


     ORDER GRANTING MOTION TO PROCEED IN
     FORMA PAUPERIS - 1
